UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period February 28, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53310 RED GIANT ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 98-0471928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 614 E. Hwy 50, Suite 235, Clermont, FL 34711 (Address, including zip code, of principal executive offices) Registrants’ telephone number, including area code: (866) 926-6427 N/A (Former name, former address and former fiscal year, if changed since last year) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of April 18, 2014, there were 1,525,694,394 shares of our common stock, $0.0001 par value per share, issued and outstanding. Red Giant Entertainment, Inc. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of February 28, 2014 (Unaudited) and August 31, 2013 (Audited) 3 Consolidated Statements of Operations for the Three and Six Months Ended February 28, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended February 28, 2014 and 2013 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information. 25 Item 6. Exhibits 27 SIGNATURES 28 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements Red Giant Entertainment, Inc. Consolidated Balance Sheets February 28, August 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively Inventory Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $2,192 and $996, respectively Intangible assets, net of accumulated amortization of $33,526 and $23,100, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Convertible notes payable Derivative liability, notes Derivative liability, warrants Total Current Liabilities Convertible note payable TOTAL LIABILITIES Stockholders’ Deficit Preferred stock: 100,000,000 authorized; $0.0001 par value 0 shares issued and outstanding - - Common stock: 3,000,000,000 authorized; $0.0001 par value 701,882,505 and 434,922,000 shares issued and outstanding Additional paid in capital Treasury stock, at cost; 1,785,900 shares ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See notes to unaudited financial statements 3 Red Giant Entertainment, Inc. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended February 28, February 28, Revenues $ Cost of sales Gross Profit Operating Expenses Selling and marketing Compensation Professional General and administration Depreciation and amortization Total operating expenses Net loss from operations ) ) ) Other income (expense) Interest expense ) - ) - Change in derivative ) - ) - Gain (loss) on settlement of debt ) - ) - Income taxes - - - Net loss $ ) $ ) $ ) $ Basic and dilutive loss per share $ ) $ ) $ ) $ Weighted average number of shares outstanding See notes to unaudited financial statements 4 Red Giant Entertainment, Inc. Consolidated Statements of Cash Flows Six Months Ended February 28, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustment to reconcile Net Income to net cash provided by operations: Depreciation and amortization Amortization of deferred financing costs - Change in derivatives - (Gain) Loss on settlement of debt - Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable ) - Inventory ) Prepaid expenses and other assets ) ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses ) Total adjustments ) Net Cash (Used in) Provided By Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment ) - Net Cash (Used in) Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder loans, net - Proceeds from Loan(s) - Net Cash Provided by Financing Activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $
